Title: From Thomas Jefferson to John Wayles Eppes, 29 April 1802
From: Jefferson, Thomas
To: Eppes, John Wayles


            Dear Sir
              Washington. Apr. 29. 1802.
            It is now long since I have heard from Maria or yourself. Congress will rise certainly on the 3d. and I shall leave this on the 5th. for Monticello where I shall be one fortnight, and return hither. I mention my movements that if you should be meditating a visit to your plantation about that time we may meet, and at any rate that you may know whither to direct a letter to me. no important question remains now before Congress unless they should bring on the amendment of the constitution for designating votes for President & V. President, which is hardly probable, both houses being now very thin. present my tenderest affections to my ever dear Maria, and be assured of my sincere attachment.
          